Citation Nr: 1037415	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-31 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active service extended from August 1979 to August 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for hemorrhoids and 
assigned a noncompensable (0%) rating. 

In June 2008, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.  

The case was previously most recently before the Board in 
September 2008, when it was remanded to obtain VA medical records 
and for examination of the Veteran.  The requested development 
has been completed.  The Board now proceeds with its review of 
the appeal.  


FINDING OF FACT

Hemorrhoids are manifested by mild to moderate internal 
hemorrhoids with complaints of occasional itching and bleeding; 
the hemorrhoids are not large, thrombotic, irreducible, with 
excessive redundant tissue; nor are fissures, persistent 
bleeding, or secondary anemia shown.  


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not 
been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.14, 4.114, Diagnostic Code (DC) 7336 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a compensable disability rating 
for his service-connected hemorrhoids.  Service connection was 
granted by an August 2005 rating decision and he was assigned a 
noncompensable (0%) disability rating effective September 15, 
2004, the original date of claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In a claim for a greater original rating after an initial award 
of benefits, all of the evidence submitted in support of a 
veteran's claim is to be considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Once the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   The claims file is five volumes in size.  It 
contains almost 4 volumes of evidence which is exclusively VA 
medical treatment records.  
  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, his claim.  

The Veteran's hemorrhoids are presently rated at a noncompensable 
(0%) rating under DC 7336 which provides ratings for internal or 
external hemorrhoids.  Mild or moderate hemorrhoids are rated 0 
percent disabling.  Large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent recurrences, 
are rated 10 percent disabling.  Hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures, are rated 
20 percent disabling.  

VA records dated from June to September 2002 reveal that the 
Veteran underwent gastric by-pass surgery to treat morbid 
obesity.  A July 2002 progress note indicated that some 
gastrointestinal tract bleeding was suspected as a residual of 
the surgery.  

VA medical records dated from September 2002 to January 2003 
reveal that post-operative follow-up treatment was necessary.  A 
September 2002 record shows that laboratory testing revealed that 
the Veteran had anemia and that additional testing was required.  
Iron deficiency anemia was again noted in a November 2002 
treatment note.  A January 2003 treatment record indicated a 
diagnosis of "chronic normocytic anemia" which was being 
treated with medication.  This evidence does not support a higher 
rating because there was no evaluation of hemorrhoids made.  To 
the extent that anemia was reported, it was associated with 
surgery.

Next, the Veteran's representative submitted a "physician's 
questionnaire" for hemorrhoids from a private physician dated 
October 2005.  This report is essentially a check list based upon 
the rating criteria at DC 7336.  It indicated that the Veteran 
had "probable internal hemorrhoids but iron deficient cannot 
rule out mass/poly/ulcer."  

The physician indicated that the Veteran had all of the rating 
criteria indicated at DC 7336 with the possible exception of anal 
fissures.  Specifically, the presence of moderate hemorrhoids, 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, and persistent 
bleeding with secondary anemia were all noted.  

While it supports a claim for a higher rating, the Board finds 
that the private physician statement is inconsistent with the 
weight of the other evidence of record.  First the physician 
indicated the Veteran's bleeding and anemia may have been the 
result of other factors.  The other competent evidence of record 
noted below, shows that the Veteran's anemia is ultimately the 
result of malabsorption resulting from gastric by-pass surgery.  
Also, this report indicates the presence of large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue.  
However, the weight of evidence does not support this assessment.  

A January 2005 VA examination report for liver disorders noted 
complaints of blood in stools and hemorrhoids and the diagnosis 
stated "hemorrhoids still with intermittent activity, treated 
with Colace."  

VA treatment records dated in April 2005 reveal the continued 
presence of iron deficiency anemia secondary to his gastric 
surgeries. An October 2005 VA treatment record also noted 
reported symptoms of recurrent blood in the Veteran's stools. 
While prescription medication to treatment hemorrhoids was 
indicated, the Veteran's active problems were indicated to be 
diverticulitis and anemia.   

In a December 2005 VA rectum and anus examination, the Veteran 
reported the history of rectal bleeding during service.  He 
indicated that he had symptoms of bleeding along with rectal 
itching.  He reported that he had been prescribed ointment and 
suppositories for treatment.  Physical examination revealed the 
presence of mild internal hemorrhoids.  As noted above, mild 
hemorrhoids are non-compensable.

VA treatment records dated in 2006 reveal that the Veteran 
continued to have iron deficiency anemia which was a result of 
malabsorption resulting from the gastric bypass surgery.  The 
anemia was treatable with iron supplements, but he indicated 
difficulty tolerating them and discontinued taking them.  This 
evidence does not associate anemia with hemorrhoids but rather to 
malabsorption.

A September 2007 VA treatment record reveals that the Veteran 
reported symptoms of "bleeding after I pass a stool."  He 
reported a history of hemorrhoids, along with more frequent 
bleeding including blood in the toilet bowl with defecating, 
although this did not occur every day.  On gastrointestinal 
evaluation the physician indicated a differential diagnosis to 
"rule out hemorrhoid bleeding vs. colitis."  This evidence does 
not support a finding that hemorrhoids were causing bleeding; 
rather it was only one of two possible choices.

A September 2007 VA endoscopy findings included a 6 mm. polyp in 
the sigmoid colon, patchy areas of inflammation in the 
rectosigmoid colon and rectum and moderate inflamed hemorrhoids.  
The October 2007 pathology report indicated a hyperplasic polyp 
and chronic nonspecific mucositis.  This report noted that blood 
in the stool was "likely secondary to internal hemorrhoids."  A 
December 2007 treatment record related that these symptoms had 
resolved with treatment.  

Even assuming that blood in the stool was due to hemorrhoids, the 
evidence does not show persistent bleeding (as the symptoms 
resolved with treatment).  The evidence does not support a 
finding of frequent recurrence because this is the first notation 
of confirmed hemorrhoids since two years previously in December 
2005.

In October 2007, the Veteran's representative submitted another 
"physician's questionnaire" for hemorrhoids completed by a 
different private physician.  Again this report was a single page 
check list based upon the rating criteria for DC 7336.  It 
indicated private medical records have been reviewed and that the 
Veteran's medical condition was "internal hemorrhoids."  This 
time the physician indicated the presence of moderate 
hemorrhoids, and persistent bleeding and with secondary anemia or 
fissures.  The Board places less probative value on this record 
as the physician did not review the numerous medical records, 
which clearly ascribe anemia to gastric surgery and not 
hemorrhoids.  

In June 2008, the Veteran presented sworn testimony at a hearing 
before the undersigned.  He testified that he had symptoms of 
rectal bleeding, burning and itching.  He reported that he 
experienced these symptoms up to 4 times in a month.  

A November 2008 sigmnoidoscopy revealed the presence of another 
polyp along with diverticulitis and mild internal hemorrhoids.  
Given the proximity of time between the hearing and the 
sigmoidoscopy, the Veteran's reported symptoms of rectal 
bleeding, burning, and itching are associated with "mild" 
hemorrhoids, warranting a noncompensable rating.

A February 2009 VA treatment record indicated the presence of 
hemorrhoidal bleeding, while a June 2009 record indicated that 
iron deficiency anemia was still an active problem.  In December 
2009, the Veteran underwent another examination.  At that time, 
he reported symptoms of itching and burning which occurred every 
two months.  Physical examination revealed mild internal 
hemorrhoids.  There was no evidence of thrombosis, anal fissure, 
fistula, or gross blood.  

After a careful review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim for a higher 
rating.  Specifically, the examination reports of record all 
reveal mild internal hemorrhoids.  The evidence does not show 
that hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  

While there is evidence of bleeding and the Veteran continues to 
report blood in his stools, the bleeding is not associated with 
secondary anemia.  Moreover, there is endoscopic evidence of 
polyps, and diverticulitis.  Thus, to the extent that rectal 
bleeding resulted from his hemorrhoids, it is not shown to be 
persistent nor result in secondary anemia.  

The Board has also considered his statements and sworn testimony 
that his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disability according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the 
Veteran's hemorrhoids has been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the evaluations.  
The medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  

The evidence of record clearly establishes that the Veteran has 
iron deficiency anemia resulting from malabsorption from gastric 
by-pass surgery.  There is no evidence of anal fissures.  In sum, 
the preponderance of the evidence is against the claim for a 
compensable rating for hemorrhoids.  There is no doubt to be 
resolved and the appeal is denied.

Finally, upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a claim, 
which information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide. 38 
U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the Veteran with pre-adjudication notice by a 
letter dated December 2004. This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim, the relative duties of VA and the claimant 
to obtain evidence, and notification of the laws regarding 
degrees of disability and effective dates.

This notification did not specifically comply with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
however, additional notice which did comply with these 
requirements was provided in March 2006.  

Moreover, in cases where entitlement to benefits has been granted 
and an initial disability rating and effective date have been 
assigned, the claim has been more than substantiated, it has been 
proven, thereby rendering § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91. Accordingly, once 
the benefits were granted and a disability rating and effective 
date was assigned, § 5103(a) notice was no longer required.

VA has obtained VA treatment records, assisted the Veteran in 
obtaining evidence, and afforded him the opportunity to present 
hearing testimony, written statements and evidence.  He has been 
accorded two VA examinations.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the claims file and he has not contended otherwise.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Thus, VA has 
substantially complied with the notice and assistance 
requirements and he is not prejudiced by a decision at this time.


ORDER

An initial compensable rating for hemorrhoids is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


